COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re BridgeTex Pipeline Company, LLC

Appellate case number:    01-16-00632-CV

Trial court case number: 2014-63615

Trial court:              133rd District Court of Harris County

        On August 10, 2016, BridgeTex Pipeline Company, LLC filed a petition for writ of
mandamus and a motion for temporary relief. We ordered the real party in interest, Primoris
Energy Services corporation d/b/a Sprint Pipeline Services, to file a response to the motion for
temporary relief by August 17, 2016. On August 17, 2016, the parties filed an agreed motion to
abate the mandamus proceeding because the parties have reached a settlement. The parties ask
that we abate all deadlines until they either notify us that a settlement agreement has been
executed or until BridgeTex asks us to lift the abatement and take action on the petition and
motion for temporary relief. We grant the motion.
        Accordingly, this original proceeding is abated, treated as a closed case, and removed
from this court’s active docket. The proceeding will be reinstated on this court’s active docket
either when the parties file a motion to reinstate or a motion to dismiss the proceeding based on
an executed settlement agreement.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: August 18, 2016